BECENTI, Associate Justice,
concurring in the result
I concur in the result reached by my colleagues in Part IV above, but I would not go so far as to uphold common law marriage.
I believe that the effect of 9 N.T.C. 62 is also to nullify common law marriages. The reference to January 31, 1954 in the Code seems to me to be the very words of nullity required in Meister v. Moore, 96 U.S. 76, 24 L. Ed. 826 (1878).
I wish to express my concern that some definitive action be taken on these kind of marriage questions by our legislative branch - the Navajo Tribal Council. Otherwise, the Court is left with laws that have proven to be unsuitable for our people. The only way to correct these kind of laws absent Council action is for this Court to act as a super-legislature. We have in the past expressed our reluctance to act in such a manner absent a violation of the Indian Civil Rights Act. See Keeswood, et al. v. The Navajo Tribe, et al., 2 Nav. R. 46 at 55 (1979).
For the reasons stated above, I concur with the results reached in the majority opinion.